Citation Nr: 1540318	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 14, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to January 1970 and from February 1991 to June 1991.  He also had service in the National Guard, including various periods of inactive duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of whether new and material evidence has been received for the claims for service connection for a back disability and heart disability have been raised by the record in a September 2015 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2001, the Veteran filed an application for entitlement to TDIU.  The Veteran was initially denied entitlement to TDIU in a July 2002 rating decision.  The Veteran appealed that decision.  In July 2010, the Board remanded the issue of entitlement to TDIU for further development.  In February 2012, the RO granted entitlement to TDIU, effective September 14, 2001, stating that this was a full grant of the benefits sought on appeal.  Although this was a substantial grant of benefits, it does not constitute a full grant as an effective date prior to September 14, 2001 may potentially be established.

Prior to September 14, 2001, the Veteran was service-connected for migraine headaches, rated as 30 percent disabling; bilateral pes planus, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  Accordingly, the Veteran does not meet the criteria for a schedular TDIU under 38 C.F.R. § 4.16(a) prior to September 14, 2001.  However, the record reflects that the Veteran was precluded from following or securing substantially gainful employment prior to September 14, 2001 as a result of his then-service-connected disabilities.  The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Board is authorized to award extraschedular TDIU after obtaining the Director of the Compensation and Pension Service's decision).  Therefore, referral to VA's Director of Compensation is needed to initially determine whether the Veteran is entitled to an extraschedular TDIU under 38 C.F.R. § 4.16(b) prior to September 14, 2001. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a TDIU to VA's Director of Compensation and Pension Service for extraschedular consideration for the time period prior to September 14, 2001.

2.  Then, if a TDIU on an extraschedular basis is not awarded by VA's Director of Compensation and Pension Service for that rating period, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

